OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21308 Alger Global Growth Fund (Exact name of registrant as specified in charter) 111 Fifth Avenue, New York, New York 10003 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South, New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2016 ITEM 1. Schedule of Investments. - 2 - ALGER GLOBAL GROWTH FUND Schedule of Investments July 31, 2016 (Unaudited) COMMON STOCKS—94.2% SHARES VALUE BERMUDA—0.6% HOTELS RESORTS & CRUISE LINES—0.6% Norwegian Cruise Line Holdings Ltd.* 4,000 $ 170,400 (Cost $218,199) BRAZIL—1.0% DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% BR Malls Participacoes SA* 40,861 177,204 INDEPENDENT POWER AND RENEWABLE ENERGY—0.4% AES Tiete Energia SA 21,400 113,533 TOTAL BRAZIL (Cost $234,074) CANADA—1.4% FOOD RETAIL—0.8% Alimentation Couche-Tard, Inc. 5,250 237,377 GOLD—0.6% Goldcorp, Inc. 9,400 167,977 TOTAL CANADA (Cost $369,494) CHINA—4.0% CONSTRUCTION & ENGINEERING—0.2% China State Construction International Holdings Ltd. 56,000 75,049 INDUSTRIAL CONGLOMERATES—0.4% China Everbright International Ltd. 106,000 114,794 INTERNET SOFTWARE & SERVICES—3.0% Alibaba Group Holding Ltd.#* 3,967 327,198 Tencent Holdings Ltd. 23,485 567,225 REAL ESTATE DEVELOPMENT—0.4% China Overseas Land & Investment Ltd. 40,000 131,940 TOTAL CHINA (Cost $791,516) FRANCE—1.4% DIVERSIFIED BANKS—0.4% BNP Paribas SA 2,700 133,944 INTEGRATED OIL & GAS—1.0% TOTAL SA 6,000 288,589 TOTAL FRANCE (Cost $453,183) GERMANY—1.3% AUTOMOBILE MANUFACTURERS—0.6% Bayerische Motoren Werke AG 2,000 172,343 INTEGRATED TELECOMMUNICATION SERVICES—0.7% Deutsche Telekom AG 12,648 215,194 TOTAL GERMANY (Cost $394,848) INDIA—1.4% AUTO PARTS & EQUIPMENT—0.4% Motherson Sumi Systems Ltd.* 24,891 124,452 - 3 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) DIVERSIFIED BANKS—1.0% HDFC Bank Ltd. 13,297 $ 289,724 TOTAL INDIA (Cost $345,738) INDONESIA—0.7% AUTOMOBILE MANUFACTURERS—0.7% Astra International Tbk PT 356,200 210,910 (Cost $193,204) JAPAN—5.0% BREWERS—0.5% Asahi Group Holdings Ltd. 5,000 169,720 DIVERSIFIED BANKS—1.0% Mitsubishi UFJ Financial Group, Inc. 61,996 313,392 DIVERSIFIED REAL ESTATE ACTIVITIES—1.2% Mitsui Fudosan Co., Ltd. 16,861 364,933 HOMEBUILDING—0.6% Haseko Corp. 18,000 189,141 RAILROADS—0.8% East Japan Railway Co. 2,500 229,302 TOBACCO—0.5% Japan Tobacco, Inc. 3,750 146,235 WIRELESS TELECOMMUNICATION SERVICES—0.4% KDDI Corp. 4,300 131,942 TOTAL JAPAN (Cost $1,675,313) MEXICO—0.6% DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% Corp Inmobiliaria Vesta SAB de CV 121,505 174,520 (Cost $231,874) NETHERLANDS—3.5% DIVERSIFIED BANKS—0.5% ING Groep NV 15,127 169,135 PERSONAL PRODUCTS—0.8% Unilever NV 5,000 231,642 SEMICONDUCTOR EQUIPMENT—1.0% ASML Holding NV# 2,800 306,936 SEMICONDUCTORS—1.2% NXP Semiconductors NV* 4,150 348,973 TOTAL NETHERLANDS (Cost $1,026,645) NORWAY—0.4% DIVERSIFIED BANKS—0.4% DNB ASA* 10,000 110,434 (Cost $128,874) SOUTH AFRICA—0.7% PHARMACEUTICALS—0.7% Aspen Pharmacare Holdings Ltd. 7,813 211,005 (Cost $211,907) - 4 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—1.6% AUTO PARTS & EQUIPMENT—0.7% Mando Corp. 882 $ 206,431 SEMICONDUCTORS—0.9% Samsung Electronics Co., Ltd. 192 265,922 TOTAL SOUTH KOREA (Cost $425,270) SWITZERLAND—2.2% IT CONSULTING & OTHER SERVICES—0.5% Luxoft Holding, Inc.* 2,743 161,618 PACKAGED FOODS & MEATS—1.7% Nestle SA 6,200 496,617 TOTAL SWITZERLAND (Cost $616,781) TAIWAN—0.4% TEXTILES—0.4% Eclat Textile Co., Ltd.* 12,000 134,950 (Cost $149,164) UNITED KINGDOM—4.1% DISTILLERS & VINTNERS—0.3% Diageo PLC 3,000 86,019 HOUSEHOLD PRODUCTS—0.8% Reckitt Benckiser Group PLC. 2,474 240,015 PHARMACEUTICALS—1.9% GlaxoSmithKline PLC. 11,000 245,803 Shire PLC. 5,000 323,195 TOBACCO—1.1% Imperial Brands PLC.* 6,489 342,144 TOTAL UNITED KINGDOM (Cost $1,166,201) UNITED STATES—63.9% ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 1,969 630 AEROSPACE & DEFENSE—3.2% Honeywell International, Inc. 5,000 581,650 Lockheed Martin Corp. 1,450 366,459 AIRLINES—0.5% Delta Air Lines, Inc. 3,500 135,625 APPLICATION SOFTWARE—0.3% HubSpot, Inc.* 1,750 95,533 AUTO PARTS & EQUIPMENT—0.6% Delphi Automotive PLC. 2,500 169,550 BIOTECHNOLOGY—3.3% Biogen, Inc.* 1,150 333,419 Celgene Corp.* 1,800 201,942 Gilead Sciences, Inc. 2,500 198,675 Vertex Pharmaceuticals, Inc.* 2,700 261,900 - 5 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) BREWERS—0.7% Molson Coors Brewing Co., Cl. B 2,000 $ 204,320 BROADCASTING—1.0% CBS Corp., Cl. B 5,800 302,876 CABLE & SATELLITE—1.6% Comcast Corporation, Cl. A 7,150 480,837 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% Wabtec Corp. 2,800 191,800 DIVERSIFIED BANKS—2.7% JPMorgan Chase & Co. 5,000 319,850 Wells Fargo & Co. 10,000 479,700 DRUG RETAIL—0.7% CVS Caremark Corp. 2,400 222,528 GENERAL MERCHANDISE STORES—0.6% Dollar General Corp. 2,000 189,480 HEALTH CARE EQUIPMENT—1.9% Boston Scientific Corp.* 10,700 259,796 Medtronic PLC. 3,500 306,705 HEALTH CARE FACILITIES—1.1% HCA Holdings, Inc.* 4,200 323,946 HOUSEWARES & SPECIALTIES—1.4% Newell Brands, Inc. 8,000 419,680 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% WageWorks, Inc.* 2,200 135,982 INDUSTRIAL CONGLOMERATES—1.4% Danaher Corp. 1,700 138,448 General Electric Co. 9,207 286,706 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 1,000 149,420 INDUSTRIAL MACHINERY—0.5% Colfax Corp.* 5,000 146,800 INTEGRATED OIL & GAS—3.6% Chevron Corp. 3,600 368,928 Exxon Mobil Corp. 8,000 711,600 INTEGRATED TELECOMMUNICATION SERVICES—2.5% AT&T, Inc. 17,500 757,575 INTERNET RETAIL—1.3% Amazon.com, Inc.* 500 379,405 INTERNET SOFTWARE & SERVICES—4.0% Alphabet, Inc., Cl. C* 1,100 845,669 Facebook, Inc., Cl. A* 2,700 334,638 Palantir Technologies, Inc., Cl. A* ,@ 3,176 34,936 INVESTMENT BANKING & BROKERAGE—1.8% Morgan Stanley 10,200 293,046 - 6 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) INVESTMENT BANKING & BROKERAGE—(CONT.) The Goldman Sachs Group, Inc. 1,600 $ 254,096 LEISURE PRODUCTS—0.6% Coach, Inc. 4,500 193,995 LIFE SCIENCES TOOLS & SERVICES—0.8% Thermo Fisher Scientific, Inc. 1,500 238,260 MANAGED HEALTH CARE—3.1% Aetna, Inc. 2,400 276,504 UnitedHealth Group, Inc. 4,500 644,400 MULTI-SECTOR HOLDINGS—2.7% Berkshire Hathaway Inc., Cl. B* 5,700 822,339 MULTI-UTILITIES—2.2% CMS Energy Corp. 4,500 203,310 NiSource, Inc. 8,000 205,280 WEC Energy Group, Inc. 4,000 259,640 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 4,000 174,640 OIL & GAS EXPLORATION & PRODUCTION—2.9% Anadarko Petroleum Corp. 3,600 196,308 ConocoPhillips 7,900 322,478 Pioneer Natural Resources Co. 2,100 341,397 PHARMACEUTICALS—5.2% Allergan PLC.* 2,800 708,260 Bristol-Myers Squibb Co. 8,800 658,328 Eli Lilly & Co. 2,500 207,225 RESTAURANTS—0.6% Starbucks Corp. 3,200 185,760 SEMICONDUCTORS—0.8% Broadcom Ltd. 1,550 251,069 SOFT DRINKS—1.2% PepsiCo, Inc. 3,400 370,328 SPECIALTY CHEMICALS—1.1% PPG Industries, Inc. 2,000 209,420 The Sherwin-Williams Co. 400 119,892 SYSTEMS SOFTWARE—2.4% Microsoft Corp. 6,800 385,424 Proofpoint, Inc.* 1,500 113,805 TubeMogul, Inc.* 19,000 212,990 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.4% Apple, Inc. 4,000 416,840 TOBACCO—1.5% Altria Group, Inc. 6,600 446,820 - 7 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) TRADING COMPANIES & DISTRIBUTORS—0.5% HD Supply Holdings, Inc.* 4,000 $ 144,760 TOTAL UNITED STATES (Cost $17,619,422) TOTAL COMMON STOCKS (Cost $26,251,707) PREFERRED STOCKS—1.3% SHARES VALUE UNITED STATES—1.3% ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 16,980 5,433 Choicestream, Inc., Cl. B* ,@,(a) 36,618 11,718 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 33,858 153,038 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 12,951 142,461 Palantir Technologies, Inc., Cl. D* ,@ 1,687 18,557 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 1,728 57,111 TOTAL UNITED STATES (Cost $340,541) TOTAL PREFERRED STOCKS (Cost $340,541) REAL ESTATE INVESTMENT TRUST—1.2% SHARES VALUE UNITED STATES—1.2% MORTGAGE—1.2% Blackstone Mortgage Trust, Inc., Cl. A 12,000 348,120 (Cost $340,799) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 55,986 63,723 (Cost $55,986) Total Investments (Cost $26,989,033) (b) 96.9 % 29,111,660 Other Assets in Excess of Liabilities 3.1 % 943,698 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $27,158,726, amounted to $1,952,934 which consisted of aggregate gross unrealized appreciation of $3,215,892 and aggregate gross unrealized depreciation of $1,262,958. - 8 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2016 (Unaudited) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 7/31/2016 Choicestream, Inc. 03/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Total $ 487,607 1.62 % See Notes to Financial Statements - 9 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: Alger Global Growth Fund (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund’s investment objective is long-term capital appreciation. It seeks to achieve its objective by investing in equity securities in the United States and foreign countries. The Fund’s foreign investments will include securities of companies in both developed and emerging market countries. The Fund offers Class A, C, I and Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its plan of distribution if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Fund values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Fund invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in - 10 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Fund. Unobservable inputs are inputs that reflect the Fund’s own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Fund’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Fund will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. - 11 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2016 in valuing the Fund’s investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with its investments, the Fund has determined that presenting them by security type and sector is appropriate Alger Global Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 3,530,840 $ 2,491,983 $ 1,038,227 $ 630 Consumer Staples 3,193,765 1,713,015 1,480,750 — Energy 2,403,940 2,115,351 288,589 — Financials 4,034,257 2,689,890 1,344,367 — Health Care 5,399,363 4,619,360 780,003 — Industrials 2,547,375 2,128,230 419,145 — Information Technology 4,668,776 3,800,693 833,147 34,936 Materials 646,709 646,709 — — Telecommunication Services 1,104,711 757,575 347,136 — Utilities 781,763 781,763 — — TOTAL COMMON STOCKS $ PREFERRED STOCKS Consumer Discretionary 17,151 — — 17,151 Health Care 210,149 — — 210,149 Information Technology 161,018 — — 161,018 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 348,120 348,120 — — SPECIAL PURPOSE VEHICLE Financials 63,723 — — 63,723 TOTAL INVESTMENTS IN SECURITIES $ - 12 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Global Growth Fund Common Stocks Opening balance at November 1, 2015 $ 29,411 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 6,155 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 35,566 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 6,155 Alger Global Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 371,725 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 16,593 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 388,318 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 16,593 - 13 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Special Purpose Alger Global Growth Fund Vehicle Opening balance at November 1, 2015 $ 55,986 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 7,737 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at July 31, 2016 63,723 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2016 $ 7,737 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobervable July 31, 2016 Methodology Input Input/ Range Alger Global Growth Fund Common Stock $ 630 Income Discount Rate 40% Approach Common Stock 34,936 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 17,151 Income Discount Rate 40% Approach Preferred Stocks 161,018 Performance Market Multiple 11.5x-12.3x Multiple Methodology (xRevenue) Preferred Stocks 210,149 Discounted Cash Discount Rate 20.0-28.0% Flow Special Purpose Vehicle 63,723 Performance Market Multiple 4.38x-4.88x Multiple Methodology (xRevenue) The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation - 14 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Global Growth Fund $ 1,159,286 $ 672 $ 1,158,614 — Total $ $ $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Fund seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Fund invests in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Fund purchases call options to increase its exposure to the stock market and also provide diversification of risk. The Fund purchases put options in order to protect from significant market declines that may occur over a short period of time. The Fund can write covered call and cash secured put options to generate cash flows while reducing the volatility of the Fund’s portfolio. The cash flows may be an important source of the Fund’s return, although written call options may reduce the Fund’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Fund with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. The Fund’s option contracts were not subject to any rights of offset with any counterparty. All of the Fund’s options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions outstanding for the period ending July 31, 2016 - 15 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Fund because the Fund or its affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2015 Additions Reductions 2016 Income 2016 Alger Global Growth Fund Common Stocks Choicestream Inc.* 1,969 — — 1,969 — $ 630 Preferred Stocks Choicestream, Inc. 53,598 — — 53,598 — 17,151 Class A & Class B* Prosetta Biosciences, 33,858 — — 33,858 — 153,038 Inc.* - 16 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 17 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Alger Global Growth Fund By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 28, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 28, 2016 - 18 -
